﻿It gives me great pleasure to express to you, Sir, on behalf of the Government and people of Kuwait, heartfelt congratulations on your election as President of the thirty-fourth session of the General Assembly. Your unanimous election is a tribute to the high status which you enjoy in international circles as a diplomat with wide experience, and a recognition of your country's role in international affairs, especially in Africa.
262.	I should like also to pay a tribute to your predecessor, Mr. Indalecio Lievano, for the manner in which he conducted the work of the thirty-third session of the General Assembly. 
263.	I should also like to commend the efforts of the Secretary-General, Mr. Kurt Waldheim, who has worked hard to strengthen the role of the United Nations in maintaining international peace and security, and for his concern with the problems of the developing countries.
264.	Kuwait has consistently advocated respect for the principle of the universality of the United Nations, which should make the world Organization a real microcosm of international society. In that respect, I should like to congratulate Saint Lucia on its admission to the United Nations. We are confident that it is now ready to discharge the responsibilities of statehood and to participate actively in the work of international organizations.
265.	International developments during the past year have not been encouraging and in many cases have given rise to pessimism. Rivalry increased among the big Powers to expand their spheres of influence and to tighten their grip over other regions subordinate to them. Flagrant interference in the affairs of other States intensified. This period was also characterized by dependence on force to solve differences among States, and the threat to use the means of armed invasion to bring pressure on legitimate Governments to compel them to pursue policies inimical to their interests.
266.	In today's world, there is a great need to end the vestiges of colonial and foreign domination and to consolidate the freedom and independence of the newly independent countries. The disparity between the developed and developing countries, which is widening, is leading to an increase of social, economic and political tensions. Non-aligned and developing countries are faced with the prime tasks of economic growth and raising the standards of living of their people and, as a concomitant to those, of making scientific and technological progress.
267.	During the past month most of us attended the Sixth Conference of Heads of State or Government of Non-Aligned Countries in Cuba. Although we are living in a rapidly changing world, the need for non-alignment is more urgent today than it was before. An essential purpose of the policy of non-alignment is the reduction of tension and the creation of accord and international harmony among nations.
268.	The policy of non-alignment is intended to serve the needs of a developing country by keeping it free from military entanglements and enabling it to devote its energy and resources primarily to the development of the standard of living of its own people. It is a cause of regret that such a policy should incur the active hostility of some big Powers. Many a non-aligned country has been subjected to political pressure by powerful countries wishing to establish their hegemony over other nations. Non-aligned countries have received less external economic assistance than those countries which are members of military blocs.
269.	Though the path of non-alignment has not been an easy one if has stood up to the test of the past two decades. The non-aligned countries have not adopted a passive or neutral attitude in the face of glaring injustice and violations of the Charter of the United Nations. In spite of some short-comings and setbacks, non- alignment still retains its validity and character. On the whole I feel confident that the non-aligned countries will continue in the future, as they have m the past, to play a vital role in the promotion of peace and international harmony.
270. Kuwait's membership in the Security Council will expire in a few months. I should like, therefore, in this context, to make a few remarks on the work of the Council during the past two years, which were crowded with international problems. Some of those problems constituted a challenge to the Council. It would have been possible to solve many of them had the Council showed determination and firmness. I am sorry to say that that was not the case. The failure of the Council to discharge its responsibilities was not due to reluctance on its part, but rather because the interests of the big Powers prevailed and the veto was used to assure their ascendancy over its work.
271.	To cite some examples, the Council failed to deal with the problems in South-East Asia and was unable to adopt a resolution recognizing the right of the Palestinian people to decide their own future and to establish an independent State of their own. The Council also failed to resolve the Lebanese problem and that of the Israeli settlements in occupied Arab territories. The shortcomings or ineptitude of the Council emboldened many countries such as South Africa and Israel and encouraged them to persist in their aggressive policies. We call upon the big Powers to let their international responsibilities prevail over their immediate interests in southern Africa and the Middle East where vital issues of international peace and security are at stake.
272.	The paramount factor in Africa is the sense of nationalism and the determination of all African peoples that the whole of the African continent shall be free from the evils of white racism. Within Rhodesia, Namibia and South Africa, and within the nations immediately bordering them, the commitment to the struggle against minority or colonial rule overrides all other matters.
273.	The evils of colonialism are well known. The evils of racism are even greater. In South Africa, Namibia and Southern Rhodesia the entire state machinery is directed to organizing and upholding the domination of a small minority over the indigenous population. No wonder that the minority regimes have defied the authority of the United Nations and used legislation and sham elections to deny elementary political, economic and social rights to the black majority.
274.	The situation in southern Africa poses a threat to international peace and security. South Africa rejected Security Council resolution 435 (1978), dated 29 September 1978, thus flouting the will of the international community, although SWAPO had accepted it.
275.	The policy of South Africa is to transform southern Africa into a geographical enclave subordinate to it so as to exploit its natural resources, use it as a buffer zone, separating it from independent African States, and use its people as cheap labour to be exploited in its development plans.
276.	In Zimbabwe, sham illegal elections were held in which the majority did not take part; they were used as an African mask to disguise the white minority. We pay a tribute to the struggle of the Patriotic Front and reaffirm our support for that struggle. Kuwait also commends the sacrifices of the front-line States, which sustain great losses, are exposed to aggression and willingly accept this because of their faith in self- determination and the indivisibility of the cause of freedom everywhere.
277.	Some Western countries, which sympathize with the minority regimes, have advocated negotiations as a means of resolving the conflict by peaceful means. We do not object to negotiations if they do not compromise majority rule or independence and are used as a means of organizing an orderly transfer of power from the white minority to the black majority. South Africa and Rhodesia must be isolated economically, politically and socially until they abide by United Nations resolutions and accept the will of the international community.
278.	The littoral and hinterland States of the Indian Ocean held their first meeting last July. Our main object should be to formulate a draft treaty to transform the Indian Ocean into a zone of peace. Our desire is to see the littoral and hinterland States become parties to the treaty, and to convince the major maritime users of the Ocean of the necessity of respecting the provisions of the treaty by ratifying a separate protocol. Hence, the goodwill and co-operation of the maritime users of the Indian Ocean will be crucial.
279.	The rivalry among the military Powers in the Indian Ocean has not yet abated. A new ominous manifestation of this rivalry has been the attempt to prevent the States concerned from freely disposing of their wealth and natural resources. The need for raw materials is becoming so great that it leads some big Powers to impose constraints on the freedom of the developing countries to dispose of their natural resources on remunerative terms and use the proceeds to accelerate the economic and social development of their peoples. Kuwait firmly believes in the inalienable rights of all the littoral and hinterland States to dispose freely of their natural wealth and resources without any threat or pressure designed to shackle their freedom or disrupt their self-sustained growth.
280.	We welcome the formulation of a comprehensive programme of disarmament and voice our hope that the negotiations within the Committee on Disarmament in Geneva will promote this end, which the world yearns for and dearly cherishes. However, we must note, in light of the existing political realities, that the major military Powers may have accepted the principle of arms control, but are far from accepting the goal of general and complete disarmament advocated by small countries. Their present efforts are aimed, at best, at stabilizing and preserving the war system with its destructive capability, at a lesser financial cost to alleviate their economic burden. We believe that this limited objective cannot achieve either peace or security in the long run. Only comprehensive disarmament can end the threat of nuclear annihilation and permit the devotion of the time, money and resources now dissipated by the war system to improving the quality of life on our planet.
281.	The situation in Cyprus is a cause of world concern. We have repeatedly affirmed that the policy of Kuwait is to support the unity of Cyprus and its territorial integrity and non-alignment. We also support the 10-point agreement which was reached among the Turkish and Greek communities and in an effort to find a solution to the problem under the aegis of the Secretary-General of the United Nations.
282.	The Third United Nations Conference on the Law of the Sea has been rightly described as the most important conference of this century. It has also been the longest in duration and the most complex in terms of the diverse issues involved. For almost a decade nations have been afforded ample opportunity to define their national interests. Resolving the conflict in the interests of States requires statesmanship and an extraordinary degree of international co-operation. The stalemate in the Conference is largely caused by the conduct of coastal States which make exclusive claims to resources in vast marine areas near their coasts contrary to the traditional freedoms of the seas, together with the eagerness of technologically advanced States to assume exclusive control over ocean minerals in the area beyond the limits of national jurisdiction.
283.	It seems that the industrially advanced States are determined to gain access to new sources of raw materials and enable their corporations to enter into competition with land-based suppliers of the same minerals. The Conference has recently succeeded in organizing its future sessions in a manner that promises the solution of the intractable issues. It is our fervent hope that the Conference will recognize that there must be elementary equity in a future convention, if it is to survive.
284.	Grave developments have taken place in the Middle East which have greatly aggravated tension and jeopardized international peace and security. These included the bilateral peace Treaty between Egypt and Israel, which ignored the inalienable and legitimate rights of the Palestinian people. The Treaty has been rejected by all the Arab countries, as well as by the people of Palestine. The decisions of the Ninth Arab Summit Conference, held at Baghdad in 1978 reflected this rejection. It has also received condemnation by the Tenth Islamic Conference of Foreign Ministers held in Fez, Morocco, in addition to the open condemnation expressed by the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held in Havana, which called on the non- aligned countries not to recognize the Camp David agreements or the peace Treaty concluded on 26 March 1979.
285.	The people of Palestine will not abandon their sacred right to self-determination, political independence and sovereignty. It is certain that, without the exercise of the right of self-determination by the people of Palestine and their right to sovereignty and return, there will never be peace in the Middle East.
286.	Scores of countries have already obtained independence, and some Territories will obtain it soon. Only the people of Palestine among the peoples of the world have been suffering from displacement, from foreign occupation and from the undignified life of the refugee camps. No one can be silent over this tragedy which has occurred when the United Nations Charter has been promulgated and the Universal Declaration on Human Rights has been adopted. The Middle East will remain as explosive as ever unless Israel withdraws its forces from all the occupied Arab territories and unless the people of Palestine exercise their right to self- determination.
287.	In this context, I should like to emphasize that Jewish settlements being built almost every day on occupied Palestinian and Syrian lands are part and parcel of the concept of colonization and expansion pursued by Israel since its creation, despite Israel's repeated condemnation by the international community—the latest example of which was reflected in Security Council resolution 452 (1979) of 20 July 1979.
288.	The conduct of Israel in the occupied Arab territories is a reflection of Zionist colonization through the acquisition of land, the building of settlements, the expulsion of Arab nationals, the restriction of means of livelihood through the seizure of water resources, the building of colonies and, finally, the sanctioning of the purchase of land from Arab nationals. All these instances are ample evidence that Israel is determined to annex Arab territories on the basis of flimsy pretexts which contravene the United Nations Charter, international law and human rights.
289.	It is the duty of the United Nations to support the PLO, the sole legitimate representative of the Palestinian people, and its struggle to achieve the inalienable rights of the Palestinian people, and to reject partial solutions aimed at liquidating the Palestine question.
290.	It is also the duty of the Security Council to take action under Chapter VII of the Charter against Israel in view of its persistence in violating the principles of the Charter and flouting the resolutions of the world Organization, and its continued attacks on the Arab countries and the people of Palestine.
291.	Israel is pursuing a policy of genocide against the Palestinian people, as is evident from the daily aggression against the sovereignty of Lebanon. This policy, intensified after the Camp David agreements, was designed to wreak havoc on southern Lebanon and to destroy the spirit of resistance of the Palestinian people. It also constitutes a war of destruction and genocide against the sister people of Lebanon, and creates a rift between the people of Lebanon and the Palestinian people. We pay a tribute to the steadfastness of the people of Lebanon and the endurance of the Palestinian people in face of daily attacks in which Israel uses the most sophisticated weapons it receives from the United States. It is therefore our duty to support the efforts of the people of Lebanon to protect their sovereignty. The people of Palestine, who are the victims of this campaign of horror and genocide, are entitled to our political and material support.
292.	The North-South dialogue has been progressing at a very slow pace at a time when changes to cope with world economic problems are most urgent. The disparities in income and standard of living separating the developed and the developing countries are constantly widening. The present economic disorder and the break-down of the Western-dominated post-war monetary and trade system is almost complete. This chaos that we are witnessing leaves its adverse imprints in the most pronounced manner on the developing countries and their peoples. The damage that has been done to the ancient economic order is beyond repair, and any attempts to patch it up will prolong the suffering of the people of the developing countries. Interdependence in all walks of life is a reality and the premeditated resistance to the acceptance of this fact is adding fuel to the fire and barring the establishment of a new international economic order based on justice for all.
293.	The balance-of-payments disequilibrium of the developing countries have their roots in the structural problems, recession, and high rate of inflation in the developed countries. The increased protectionist measures taken in the developed countries in recent years against the products of the developing countries are hampering the industrial growth of those countries and affecting adversely their balance of payments. Inflation in many of the industrial countries has reached two digits and is being exported to developing countries. The industrial goods imported by the developing countries increase in price automatically, reflecting the inflation rates prevailing in the exporting countries, while the prices of many primary products have moved upward very slowly or remained stagnant. The developing countries are in urgent need of economic assistance and of ending the stalemate so as to find solutions to their economic problems.
294.	The Sixth Conference of non-aligned countries in Havana, which mapped a strategy to strengthen mutual co-operation among the developing countries and start international negotiations within the framework of the United Nations on all the social problems, is a major step. The developed countries should show sufficient flexibility and co-operation to bring that initiative to a successful conclusion. As that step signifies a way out of the stalemate, we should like it to be the focus of negotiations between the developing and the developed countries in the future. However, if the initiative were to go unheeded, the interests of many developing countries would suffer because of the burden of the scarcity of resources. It is in the interest of all of us to alleviate this burden and come to the assistance of the developing countries before their collapse. If we talk about interdependence, about the new economic order, then we have to be serious in our efforts to translate words into action.
295.	Kuwait is doing its utmost, either separately or in collaboration with other developing oil-exporting countries, to help the developing countries and is striving to expand co-operation and investment in these countries. The other developing countries should create a better investment climate within the framework of their national policies. These investments must receive satisfactory guarantees and preferential treatment in order to foster self-reliance among the developing countries.
296.	The challenge before us is to remove the impediments to an orderly utilization of world resources for the benefit of present as well as future generations. This can be done only within the context of the new international economic order. The new order is designed to herald a new era in the international system in which the sovereignty of the developing countries has finally come to mean more than political independence. The new order, for the first time in many centuries, gives the developing countries a better chance to increase their share in the world's wealth. The ultimate aim is to enable the common man in these nations to emerge from his misery, to enjoy basic human rights and ultimately to move into the mainstream of human civilization. As the new order is designed to guarantee more equitable relations in the international system, it is bound to contribute to peace, security and justice for all mankind. To try to check this significant trend would be simply to try to reverse the course of history.